Exhibit 10.1

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 to Executive Employment Agreement (this “Amendment”), by
and between Teladoc, Inc., a Delaware corporation (“Teladoc”), and Mr. Mark
Hirschhorn, an individual resident in the State of New York (“Executive”), is
made as of December 27, 2016.

Recitals

A.        Teladoc and Executive are parties to that certain Executive Employment
Agreement, dated as of June 17, 2015 (the “Employment Agreement”).

B.        Teladoc and Executive desire to make certain changes to the Employment
Agreement, as set forth in this Amendment.

Terms and Conditions

In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.   Amendments and Corrections

1.1.     The first sentence of Section 1 of the Employment Agreement is hereby
deleted and replaced with the following:  “The Company hereby agrees to continue
to employ Executive, and Executive hereby accepts continued employment, as the
Executive Vice President, Chief Operating Officer and Chief Financial Officer of
the Company.”

1.2.     Section 3(b) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

“(b)     Annual Bonus.  Executive will be eligible for discretionary annual
bonuses in an amount determined by the Board (or the Compensation Committee
thereof) in its sole and absolute discretion (each, a “Bonus”), informed by the
achievement of annual performance objectives determined by the Board (or the
Compensation Committee thereof), and subject to Executive’s not having
materially violated any published employee policy of the Company and otherwise
remaining an employee of the Company in good standing during all relevant
periods.  For purposes of determining Executive’s annual bonus under applicable
incentive programs of the Company, the target bonus for Executive shall be
sixty-five percent (65%) of Executive’s gross base salary wages for the
applicable year, unless the Board (or the Compensation Committee thereof)
determines, in its sole and absolute discretion, such other target amount to be
appropriate.  For purposes of clarity:  in all cases, the amount of any Bonus
shall be at the sole and absolute discretion of the Board (or the Compensation
Committee thereof).”

1.3.     Section 3(c) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

“(c)     [Reserved.]”





Page 1 of 4

--------------------------------------------------------------------------------

 



1.4.     Section 5(b)(ii)(iii) of the Employment Agreement is hereby deleted in
its entirety and replaced with the following:

“(iii)   a pro rata portion of the Bonus Executive would have earned for the
year of termination, which Bonus shall be determined consistently with the
principles set forth in Section 3(b), payable in a lump sum at the same time
bonuses are paid to Company senior executives generally (but in no event later
than March 15 of the year following the year in which the termination occurs),”

1.5.     Section 5(d)(iii) [mis-numbered as 5(d)(i) in the Employment
Agreement], entitled “Good Reason,” is hereby deleted in its entirely and
replaced with the following:

“(iii)    Good Reason.  For purposes of this Agreement, “Good Reason” shall mean
one or more of the following, without Executive’s consent: (A) there is a
material reduction in Executive’s Base Salary (except where there is a general
reduction applicable to the management team generally); (B) there is a material
reduction in Executive’s overall responsibilities or authority, or scope of
duties (except as described below in this Section d(iii)); (C) Executive is
required by the Company to relocate his principal place of employment outside of
outside of the New York City metropolitan area; or (D) any material breach by
the Company of this Agreement. It is understood that Executive must assert any
termination for Good Reason by written notice to the Company no later than
forty-five (45) days following the date on which arises the event or events
giving the Executive the right to assert such a termination, and the Company
must have an opportunity within thirty (30) days following delivery of such
notice to cure the Good Reason condition.  In no instance will a resignation by
Executive be deemed to be for Good Reason if it is made more than twelve (12)
months following the initial occurrence of any of the events that otherwise
would constitute Good Reason hereunder.  The foregoing notwithstanding, in no
event shall any change (including, for the avoidance of doubt, any reduction in
Executive’s responsibilities, duties and/or authority) or action or inaction
incident to a future separation by the Company of the roles of Chief Operating
Officer and Chief Financial Officer in which Executive retains one or other
title and attendant responsibilities constitute “Good Reason” hereunder.”

2.     Omnibus Amendment to Equity Awards.  Notwithstanding the contrary terms
of any other agreement between the Company and Executive, the parties hereby
agree that the vesting of all unvested Company equity or equity-based awards
held by Executive as of the date of this Amendment (collectively, “Equity
Awards”) shall be suspended during the period commencing on January 1, 2017 and
ending on January 1, 2018 (the “Relevant Period”) such that (a) no Equity Awards
will vest during the Relevant Period and (b) following the Relevant Period,
Equity Awards will be eligible to vest on the same schedule (and subject to the
same conditions) that otherwise would have applied to such Equity Awards absent
this Amendment except that each applicable Equity Award vesting date shall
(subject to the conditions of the Equity Award, including without limitation,
any requirement for Executive’s continued employment or service through the
modified vesting date) be the first anniversary of the vesting date that
otherwise would have applied absent this omnibus Equity Award amendment.





Page 2 of 4

--------------------------------------------------------------------------------

 



3.     Other Provisions.  Except as expressly set forth above, each and every
provision of each of the Employment Agreement and any agreements governing the
Equity Awards shall remain unchanged and in full force and effect.

4.     General Provisions.  The provisions of Sections 9 and 10 of the
Employment Agreement shall govern this Amendment, to the fullest extent
applicable and are hereby incorporated into this Amendment.

[Signature page follows.]





Page 3 of 4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

MR. MARK HIRSCHHORN,

    

TELADOC, INC.,

an individual resident in the

 

a Delaware corporation

State of New York

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam C. Vandervoort

/s/ Mark Hirschhorn

 

  Name:

Mr. Adam C. Vandervoort

 

 

  Title:

Chief Legal Officer

 

Page 4 of 4

--------------------------------------------------------------------------------